Title: From John Adams to the President of Congress, No. 9, 24 September 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Amsterdam September 24. 1780
     
     Since the Receipt of the Dispatches, by the Honourable Mr. Searle I have been uninteruptedly employed in attempting to carry into Execution the Designs of Congress.
     The first Inquiry, which arose, was, whether it was prudent to make any Communication of my Business, to the States General, or to the Prince. Considering that my Errand was Simply an Affair of Credit, and that I had no political Authority, I thought, and upon consulting Gentlemen of the most Knowledge, best Judgment, and fullest Incli­nation for a Solid and lasting Connection between the two Republicks, I found them of the Same opinion, that it was best to keep my designs Secret as long as I could. The Same Reasons determined me, to communicate nothing to the Regency of Amsterdam, or any other Branch of Government, and to proceed to seek a Loan upon the Foundation of private Credit. I have accordingly made all the enquiries possible for the best and most unexceptionable House, and Tomorrow I expect an Answer to Some Propositions which I made Yesterday.
     This Business must be conducted with So much Secrecy and Caution, and I meet so many difficulties for Want of the Language, the Gentlemen I have to do with not understanding English, and not being very familiar with French that it goes on slower than I could wish. Commodore Gillon, by his Knowledge of Dutch and general Acquaintance here has been as usefull to me as he has been friendly. I never Saw the national Benefit of a polished Language generally read and Spoken, in So Strong a Light, as Since I have been here. The Dutch Language is understood by nobody but themselves: the Consequence of which has been, that this Nation is not known. With as profound Learning and Ingenuity, as any People in Europe possess, they have been over looked, because they were Situated among others more numerous and powerfull than they. I hope that Congress will profit by their Example, by doing what they have lost so much Reputation and Advantage by neglecting; I mean by doing every Thing in their Power to make the Language they Speak respectable, throughout the World. Seperated as We are from the British Dominion, We have not made War against the English Language, any more than against the old English Character. An Accademy instituted by the Authority of Congress, for correcting, improving, and fixing the English Language would Strike all the World with Admiration and Great Britain with Envy. The Labours of Such a Society, would unite all America, in the Same Language, for Thirty Millions of Americans to Speak to all the Nations of the Earth by the Middle of the Nineteenth Century. I have the Honour to be with the greatest Respect, your Excellencys most obedient and humble servant
     
      John Adams
     
    